Citation Nr: 0807759	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-07 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder.

3.  On and after August 21, 2007, entitlement to an increased 
evaluation for post traumatic stress disorder, currently 
evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from October 1965 
to October 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The issues of entitlement to increased initial and current 
evaluations for post traumatic stress disorder (PTSD) are 
addressed in the remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that bilateral hearing 
loss is not related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  


Prior to a post-remand re-adjudication of the veteran's 
claim, the February 2005 statement of the case and July 2007 
notice letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to the claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, VA examination reports, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the veteran 
noted that he received disability benefits from the Social 
Security Administration (SSA), those records are not of file.  
The duty to assist extends to obtaining SSA records where 
they are relevant to the issue under consideration.  
Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Here, 
the Board finds that the SSA records are not relevant because 
the question is not the extent to which bilateral hearing 
loss impacts the veteran's functioning, but whether such 
hearing loss is related to military service.  Accordingly, 
there is no prejudice to the veteran in not obtaining such 
records.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, hearing loss may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service personnel records indicated that he 
received the Combat Infantry Badge.

The August 1965 service entrance audiological evaluation, the 
results of which were converted from ASA units to ISO (ANSI) 
units, shows pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
/
/
LEFT
30
15
10
/
20

These results were written over the top of other audiological 
findings that are illegible.

The veteran's October 1967 service discharge audiological 
evaluation, the results of which were converted from ASA 
units to ISO (ANSI) units, found pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
/
5
LEFT
15
10
10
/
5

In an October 1975 private employer hearing conservation 
record, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
45
LEFT
0
5
5
15
25

In a May 1978 private employer hearing conservation record, 
the veteran reported that he did some hunting.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
40
LEFT
15
5
0
15
30

In a June 1979 private employer hearing conservation record, 
the veteran reported that he was in the infantry during 
service, that he used to hunt, and that he was exposed to 
tractor noise, chain saw noise, and motorcycle noise.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
50
LEFT
15
10
15
20
35

In a May 1980 private employer hearing conservation record, 
the veteran reported 9 years of noise exposure but no 
recreational noise exposure.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
20
40
LEFT
20
10
10
20
35

In a May 1981 private employer hearing conservation record, 
the veteran reported 10 years of noise exposure, military 
noise exposure, and that he occasionally hunted.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
40
LEFT
15
15
15
15
20

In a May 1982 private employer hearing conservation record, 
the veteran reported that he worked in maintenance in the 
grocery products division.  He reported military machine gun 
noise exposure, noise exposure of 18 years, exposure to 
tractor noise, and that he did not hunt or shoot or have any 
other recreational noise exposure.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
35
LEFT
20
10
10
10
35


In a December 1983 private employer hearing conservation 
record, the veteran reported fair bilateral hearing.  He 
stated that he had military noise exposure for which he did 
not wear hearing protection.  He also stated that he was not 
exposed to noise outside his job environment.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
35
LEFT
10
10
5
10
25

In a November 1984 private employer hearing conservation 
record, the veteran reported that he worked as a machine 
operator.  He reported fair hearing and that he was currently 
exposed to noise.  The veteran also reported inservice noise 
exposure and no other noise exposure.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
35
LEFT
5
5
5
15
30

In a May 2003 private medical record, the veteran denied any 
hearing difficulties. 

In a June 2004 lay statement, the veteran stated that he was 
exposed to loud noises from artillery and gunfire explosions 
during service.  

A November 2004 audiological examination was conducted, upon 
a review of the claims file.  The veteran reported decreased 
hearing in quiet environments and with background noise.  He 
reported a gradual onset of hearing loss which was more 
noticeable in the last 15 years.  He felt that his hearing 
loss was due to serving as a gunner during service.  The 
veteran reported that prior to service he was a farmer and 
that after service he worked 14 years in a packing department 
and 3 years at a steel company.  He also reported noise 
exposure due to personal firearms, motorcycles, and lawn care 
equipment.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
55
75
LEFT
15
15
30
30
60

The puretone threshold average was 49 in the right ear and 34 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 94 
percent in the left ear.  The examiner found that the exit 
physical was not likely accurate.  The examiner opined that 
if the exit physical was accurate, then there was no hearing 
loss related to service, but copies of later audiological 
tests would be helpful.  

In a May 2005 lay statement, the veteran asserted that he had 
hearing loss due to noise exposure during service.  He stated 
that he had no hearing test upon discharge.  He stated that 
he was told by a doctor in the 1970's that he had hearing 
loss.  In an October 2006 lay statement, a fellow veteran who 
was in the same platoon as the veteran related that he was 
exposed to a lot of noise during service.  He stated that 
tanks pulled within 10 to 12 feet of him and that he felt 
like his eardrum was poked with an icepick.  He stated that 
he had very bad hearing.  

An August 2007 VA audiological examination was conducted upon 
a thorough review of the claims file.  The veteran reported 
gradually progressive hearing loss that became noticeable in 
the late 1970's.  His greatest difficulties were hearing in 
crowds, on the phone, with TV, and hearing his grandchildren 
or his wife's voice.  He reported military noise exposure 
including gunfire from .50 caliber and 60 caliber guns, M-16 
rifles, mortar fire, and tanks.  The veteran reported that he 
was a machine gunner and frequently experienced front line 
combat.  He denied the use of hearing protection during 
service.  Prior to service entrance, he worked on a farm and 
was exposed to an open tractor and a hay baler without 
hearing protection.  After service, the veteran worked for 3 
years in sheet metal work using welders, torches, and brake 
presses to cut metal without hearing protection.  He worked 
in packaging for 14 years and did not use hearing protection.  
Then he worked at the Post Office for 20 years.  Recreational 
noise exposure consisted of hunting with a shotgun or rifle 
as a teenager and yard tools such as a riding mower, weed 
eater, leaf blower, and chain saw.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
65
75
LEFT
10
15
25
40
35

The right ear average was 51.25 and the left ear average was 
36.25.  There was speech recognition ability of 94 percent in 
the right ear and of 96 percent in the left ear.  The 
examiner opined that bilateral hearing loss was less likely 
than not caused by or a result of military service.  The 
examiner noted that no significant threshold shifts were 
evident between service entrance examination and the first 
post-service examinations in 1975, after applying age 
correction factors in both ears; that the hearing thresholds 
in 1975 did not meet the criteria for VA disability; that no 
significant threshold shifts were evident from 1975 to 1984 
after applying age correction factors; and that although 
there were significant threshold shifts from 1984 to 2004, 
this hearing loss was more likely related to age and post-
service noise exposure.  

The Board finds that the evidence of record does not support 
a finding of service connection for bilateral hearing loss.  
There is currently diagnosed bilateral hearing loss.  
38 C.F.R. § 3.386; Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
There is no evidence, however, of hearing loss during 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  In addition, bilateral hearing loss for VA 
purposes was not diagnosed within 1 year of service 
discharge.  38 C.F.R. §§ 3.307, 3.309.  

Moreover, the other evidence of record indicates that 
bilateral hearing loss is not related to active service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  There 
was no right ear hearing loss for VA purposes until October 
1975 and no left hear hearing loss for VA purposes until 
2004.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  A VA examiner, upon a 
thorough review of the claims file, including each of the 
veteran's hearing conservation records from 1975 through 
1984, opined that the veteran's bilateral hearing loss was 
not related to active service.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that the Board is not free to substitute 
its own judgment for that of an expert).  

Although the veteran is competent to report that he was 
exposed to noise while in service, he is not competent to 
testify that his current hearing loss is related to active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Accordingly, 
service connection for bilateral hearing loss is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  That duty to 
assist includes obtaining SSA records where they may be 
relevant to the issue under consideration.  Murinscak, 2 Vet. 
App. at 370.  Here, the veteran claims entitlement to 
increased initial and current evaluations for PTSD.  As of 
October 2007, the veteran was in receipt of SSA benefits.  
The issue of the relationship between PTSD and employability 
is central in assessing the appropriate VA disability 
evaluation and although an SSA determination is not 
definitive, it remains relevant to the consideration.  
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (holding 
that SSA ruling that a veteran is disabled does not 
establish, in and of itself, that the veteran is permanently 
and totally disabled for VA purposes).  No attempt has been 
made to obtain the veteran's SSA records.  Accordingly, 
remand is required.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

2.  The RO must attempt to procure copies 
of all SSA records.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


